Detailed Action 
1. 	This office action is in response to the communicated dated 14 March 2022 concerning application number 16/317,195 effectively filed on 11 January 2019. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status of Claims 
3. 	Claims 1-2, 4-7, 9-11, and 13-21 are pending, of which claim 1 has been amended; claims 3, 8 and 12 have been canceled; and claims 1-2, 4-7, 9-11, and 13-21 are under consideration for patentability. 

Response to Arguments
 4. 	Applicant’s arguments dated 14 March 2022, referred to herein as “the Arguments”, have been fully considered, but they are not persuasive.
	The Examiner has addressed Applicant’s arguments concerning the amended limitations within the updated text below. 
	Applicant argues that Schmidt does not explicitly teach “a test unit configured to, in response to the at least one objective asthma symptom monitored by the at least one sensor having changed with relation to a baseline of the at least one objective asthma symptom such that the change reveals a deterioration of the asthma status of the subject, provide a test for collecting subjective asthma symptoms from the subject as a questionnaire presented on the touch screen of the mobile computing device to be filled out using the mobile computing device.” Specifically, Applicant disagrees with the Examiner’s motivation for modifying Schmidt’s subjective questionnaire to be provided after the patient’s asthma status deteriorates (pages 6-7 of the Arguments). The Examiner respectfully disagrees, as Schmidt teaches that various modifications can be made to the embodiments of the device to accomplish different objectives ([0184]). Furthermore, the flow diagram of figure 3 illustrates the patient feedback or subjective questionnaire being provided in response to the review of baselines scores from the sound recording ([FIG. 3, 0039-0040]). Specifically, the sound recording is used to measure the change or deterioration from a healthy baseline such as wheeze, amplitude, or other objective symptoms (the sound recording is performed on the mobile computing device [0038-0039]). In other words, figure 3 shows that the device is capable of providing the subjective questionnaire after the objective symptoms are compared to the baseline ([0039-0040). Therefore, the Examiner respectfully maintains the modification for providing Schmidt’s subjective questionnaire after the patient’s asthma status deteriorates. 
	Applicant argues that Schmidt does not explicitly teach the amended limitation that recites an asthma control test including at least one subjective question about a current state of the subject’s asthma (page 8 of the Arguments). The Examiner respectfully disagrees, as Schmidt teaches the device being configured to receive feedback from the patient ([0040, FIG. 3]). For example, the patient may state “I am feeling good” in response to a question concerning the patient’s asthma ([0040]). These questions are provided to help prevent asthmatic symptoms and/or exacerbation events ([0027, 0040]). Therefore, the Examiner respectfully maintains that Schmidt suggests  an asthma control test including at least one subjective question about a current state of the subject’s asthma. 
	Applicant argues that Schmidt does not teach the amended limitation that recites a calibration test including the asthma control test so as to determine the baseline of the at least one objective asthma symptom (pages 8-9 of the Arguments). The Examiner respectfully disagrees, as Schmidt’s device is calibrated to detect objective symptoms and/or receive patient feedback to establish the normal baseline ([0039-0040, 0126, 0174]). Furthermore, the device is calibrated to characterize the baseline values or scores into categories of a good day, alert range, or asthma impairment ([0040, 0126, 0174, FIG. 14]). Overall, the device is configured to utilize the baseline values to determine the patient’s asthma status ([0040, 0126, 0174]). Therefore, the Examiner respectfully maintains that Schmidt suggests a calibration test including the asthma control test so as to determine the baseline of the at least one objective asthma symptom.


Claim Rejections - 35 USC § 103
5. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 6. 	Claims 1-2, 4-7, 9-11, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2011/0184250 A1) in view of Rhee et al. (US 2011/0125044 A1).
Regarding claim 1, Schmidt teaches a system for monitoring asthma symptoms of a subject ([0011, FIG. 2]), comprising: 
a mobile computing device comprising a mobile phone or tablet, the mobile computing device including (i) a touch screen (smartphone [0036-0037, 0081, FIG. 2, FIG. 9]) and (ii) at least one sensor comprising a microphone and (iii) a camera ([0038]), the at least one sensor configured to monitor at least one objective asthma symptom of the subject (the smartphone has a microphone for monitoring coughing and wheezing [0038]), the mobile computing device further being programmed to implement, 
an analysis unit configured to determine an asthma status of the subject based on the at least one objective asthma symptom monitored by the monitoring unit (coughing and wheezing detection monitoring [0020, 0031, 0038-0039]), 
a test unit configured to provide a test comprising an asthma control test for collecting subjective asthma symptoms from the subject as an asthma control test questionnaire presented on the touch screen of the mobile computing device to be filled out using the mobile computing device (the mobile device is configured to ask for patient feedback concerning the patient’s feelings, symptoms, or disease episode [0038, 0040, FIG. 3]. An example is where the patient’s health status decreases to an unsafe zone and a question regarding medication is provided to the patient through a check-box [0163, FIG. 14]) and including at least one subjective question about a current state of the subject’s asthma (the mobile device can is configured to ask for patient feedback concerning the patient’s feelings, symptoms, exacerbation or disease episodes [0038, 0040, FIG. 3]. The mobile device collects this information to help prevent asthmatic symptoms and/or exacerbation events [0027]); 
a calibration unit configured to calibrate the at least one objective asthma symptom gathered from the subject with respect to a calibration test including the asthma control test so as to determine the baseline of the at least one objective asthma symptom, wherein the calibration unit is arranged to perform calibration at least once during an initial phase of use of the system (the device is calibrated to detect objective symptoms and/or receive patient feedback to establish the normal baseline [0039-0040, 0126]. Furthermore, the device is calibrated to characterize the baseline values or scores into categories of a good day, alert range, or asthma impairment [0040, 0126, 0174, FIG. 14]. Overall, the device is configured to utilize these baseline values to determine the patient’s asthma status [0040, 0126, 0174]).
Schmidt does not explicitly teach wherein the test unit is configured to provide the questionnaire in response to the at least one objective asthma symptom monitored by the at least one sensor having changed with relation to a baseline of the at least one objective asthma symptom such that the change reveals a deterioration of the asthma status of the subject.
However, Schmidt teaches wherein the device monitors the baseline for objective asthma symptoms ([0039-0040]) and provides a questionnaire ([0040, 0163, FIG. 14]). Schmidt also teaches that various modifications can be made to the embodiments of the device to accomplish different objectives ([0184]). Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to modify the questionnaire to be provided after the objective asthma symptoms have deviated from a baseline. This modification is viewed as obvious as it would allow for feedback from the patient to help determine if the deviating measurements are accurate or correspond with the patient’s subjective symptoms. Furthermore, the advantage of this modification will help provide advice or recommendations to the patient when their asthma symptoms have deviated from a baseline. For example, the questionnaire regarding the patient’s medication would be obvious to be provided immediately in response to a deviating measurement to improve their health [0163, FIG. 14]).
Schmidt does not explicitly teach the analysis unit configured to determine an asthma status of the subject at least by comparing a value based on the at least one objective asthma symptom to a threshold value. 
The prior art by Rhee is analogous to Schmidt, as they both teach medical devices for monitoring asthma ([abstract]). 
Rhee teaches the analysis unit configured to determine an asthma status of the subject at least by comparing a value based on the at least one objective asthma symptom to a threshold value (the patient’s symptoms are compared to a threshold to determine the severity of the patient’s asthma [abstract, 0072, 0098]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Schmidt’s monitoring device to determine an asthma status of the subject by comparing the patient’s objective symptoms to a threshold value, as taught by Rhee. The advantage of such modification will allow for determining the severity of the patient’s asthma, as well as predicting future asthmatic events. 
Regarding claim 2, Schmidt teaches wherein the analysis unit is configured to determine the asthma status by determining an asthma score based on the at least one objective asthma symptom (scoring system based on deviations and events [0174-0175, claim 7]. Examples of the scoring system can also be viewed on figure 14 [0126]). 
Regarding claim 4, Schmidt teaches wherein the test unit calculates an asthma score from the collected subjective asthma symptoms (the patient history questionnaire is provided to the patient which formulates a set-point score range for the patient [0174]. The patient can also self-report an event and a new score will be generated [0174]).
Regarding claim 5, Schmidt teaches wherein the calibration test is based on subjective asthma symptoms collected from the subject (the patient history questionnaire is provided to the patient and the patient axis calibration modules are executed [0174]).
Regarding claim 6, Schmidt teaches wherein the calibration test is based on asthma symptom data from other subjects ([0126]). 
Regarding claim 7, Schmidt teaches wherein the at least one objective asthma symptom is wheezing ([0038-0039]). 
Regarding claim 9, Schmidt teaches wherein the at least one sensor is a movement detector ([0038]). 
Regarding claim 10, Schmidt teaches at least one sensor for sensing environmental air quality ([0083]).
Regarding claim 11, Schmidt teaches wherein the system is configured to output, based on the determined asthma state, an advice to take action for improving the asthma state (recommendations are provided to improve a patient’s asthma status, maintain a healthy asthma level, or avoid the asthma level dropping to a “high risk of exacerbation event” [0150]. An example of this is where a patient has a high risk of asthma exacerbation, and in response, the device recommends the patient to take medication to improve their asthma condition [0163]). 
Regarding claim 16, Schmidt teaches a system for monitoring asthma symptoms of a subject ([0011, FIG. 2]), comprising at least one electronic processor programmed to ([0183]): 
monitor at least one objective asthma symptom of the subject ([0020, 0031, 0038-0039]);
 calibrate the at least one objective asthma symptom gathered from the subject with respect to a calibration test so as to determine the baseline of the at least one objective asthma symptom, wherein the calibration is performed at least once during an initial phase of use of the system (paragraph [0039-0040] discloses how the baseline measurements are setup or calibrated. Furthermore, the device can be calibrated by comparing a user’s values with predicted values of other individuals with similar demographics or asthma severities [0126, FIG. 14]. This comparison allows for setting up baseline or green zone values for indicating the patient’s asthma status to be normal [0126, FIG. 14]); 
determine an asthma status of the subject based on the at least one monitored objective asthma symptom (the system determines degradation of a patient’s health based on asthma symptoms deviating from a baseline [0031, 0038-0039, 0126]); and -5- 
provide a test for collecting subjective asthma symptoms from the subject (patient feedback is collected in regards to health data [0040]. For example, when the patient’s health status decreases from a safe to an unsafe zone, a question regarding medication is provided to the patient through a check-box [0163, FIG. 14]).
 Schmidt does not explicitly teach providing the test for collecting subjective asthma symptoms from the subject if the at least one monitored objective asthma symptom has changed with relation to a baseline of the at least one objective asthma symptom such that the change reveals a deterioration of the asthma status of the subject.
However, Schmidt teaches wherein the device monitors the baseline for objective asthma symptoms ([0039-0040]) and provides a questionnaire ([0040, 0163, FIG. 14]). Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to modify the questionnaire to be provided after the objective asthma symptoms have deviated from a baseline. This modification is viewed as obvious as it would allow for feedback from the patient to help determine if the deviating measurements are accurate or correspond with the patient’s subjective symptoms. Furthermore, the advantage of this modification will help provide advice or recommendations to the patient when their asthma symptoms have deviated from a baseline. For example, the questionnaire regarding the patient’s medication would be obvious to be provided immediately in response to a deviating measurement to improve their health [0163, FIG. 14]).
Schmidt does not explicitly teach determining an asthma status of the subject at least by comparing a value based on the at least one objective asthma symptom to a threshold value. 
The prior art by Rhee is analogous to Schmidt, as they both teach medical devices for monitoring asthma ([abstract]). 
Rhee teaches determining an asthma status of the subject at least by comparing a value based on the at least one objective asthma symptom to a threshold value (the patient’s symptoms are compared to a threshold to determine the severity of the patient’s asthma [abstract, 0072, 0098]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Schmidt’s monitoring device to determine an asthma status of the subject by comparing the patient’s objective symptoms to a threshold value, as taught by Rhee. The advantage of such modification will allow for determining the severity of the patient’s asthma, as well as predicting future asthmatic events. 
Regarding claim 17, Schmidt teaches determining the asthma status by determining an asthma score based on the at least one objective asthma symptom (scoring system based on deviations and events [0174-0175, claim 7]. Examples of the scoring system can also be viewed on figure 14 [0126]). 
Regarding claim 18, Schmidt teaches wherein the at least one objective asthma symptom is wheezing ([0038-0039]).
Regarding claim 19, Schmidt teaches at least one sensor to measure a quantity indicative of the at least one objective asthma symptom (based on events (values which are representative of the patient’s asthmatic events or conditions [0126, claim 7]).
Regarding claim 20, Schmidt teaches wherein the at least one electronic processor is programmed to: 
output, based on the determined asthma state, an advice to take action for improving the asthma state (recommendations are provided to improve a patient’s asthma status, maintain a healthy asthma level, or avoid the asthma level dropping to a “high risk of exacerbation event” [0150]. An example of this is where a patient has a high risk of asthma exacerbation, and in response, the device recommends the patient to take medication to improve their asthma condition [0163]). 
Regarding claim 21, Schmidt teaches wherein the camera is configured to acquire a video of the patient ([0038, 0048]). 

7. 	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al.
Regarding claim 13, Schmidt teaches a method of monitoring asthma symptoms of a subject ([0011, FIG. 2]), comprising: -4- 
monitoring at least one objective asthma symptom of the subject by using at least one sensor comprising a camera to measure a quantity indicative of the at least one objective asthma symptom ([0020, 0031, 0038-0039]),
 determining an asthma status of the subject based on the monitoring of the least one objective asthma symptom (the system determines degradation of a patient’s health based on asthma symptoms deviating from a baseline [0031, 0038-0039, 0126]), 
providing a test via a mobile computing device ([0046, 0080]) for collecting subjective asthma symptoms from the subject as a questionnaire to be filled out by the subject or a caregiver (patient feedback is collected in regards to health data [0040]. An example is where the patient’s health status decreases to an unsafe zone and a question regarding medication is provided to the patient through a check-box [0163, FIG. 14]),
calibrating the at least one objective asthma symptom gathered from the subject against a calibration test so as to determine the baseline of the at least one objective asthma symptom, wherein calibrating is performed at least once during an initial phase of use of the system (the device is calibrated to detect objective symptoms and/or receive patient feedback to establish the normal baseline [0039-0040, 0126]. Furthermore, the device is calibrated to characterize the baseline values or scores into categories of a good day, alert range, or asthma impairment [0040, 0126, 0174, FIG. 14]. Overall, the device is configured to utilize these baseline values to determine the patient’s asthma status [0040, 0126, 0174, FIG. 14]).
Schmidt does not explicitly teach the questionnaire being provided in response to the monitored at least one objective asthma symptom changing with relation to a baseline of the at least one objective asthma symptom such that the change reveals a deterioration of the asthma status of the subject.
However, Schmidt teaches wherein the device monitors the baseline for objective asthma symptoms ([0039-0040]) and provides a questionnaire ([0040, 0163, FIG. 14]). Schmidt also teaches that various modifications can be made to the embodiments of the device to accomplish different objectives ([0184]). Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art to modify the questionnaire to be provided after the objective asthma symptoms have deviated from a baseline. This modification is viewed as obvious as it would allow for feedback from the patient to help determine if the deviating measurements are accurate or correspond with the patient’s subjective symptoms. Furthermore, the advantage of this modification will help provide advice or recommendations to the patient when their asthma symptoms have deviated from a baseline. For example, the questionnaire regarding the patient’s medication would be obvious to be provided immediately in response to a deviating measurement to improve their health [0163, FIG. 14]).
Regarding claim 14, Schmidt teaches wherein the calibration is based on subjective asthma symptoms collected from the subject (the patient history questionnaire is provided to the patient and the patient axis calibration modules are executed [0040, 0174]).
Regarding claim 15, Schmidt teaches a non-transitory computer readable medium storing instructions executable by a computer to carry out the steps of the method according to claim 13 ([0183]).


Statement on Communication via Internet
8. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
9. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792